DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accordance with the RCE submitted on 08/10/2022, the amendments and remarks filed on 07/08/2022 have been entered. In the amendments, claims 1, 3, 4, 10, 12, 13, 16, 18, and 19 are amended. Claims 1-20 are pending and have been examined.
In response to amendments filed on 07/08/2022, the non-statutory Double Patenting rejection put forth in the previous Office Action has been withdrawn.

Claim Interpretation
Claims 10-20 recite “one or more computer readable mediums.” Specification [0087] notes the following, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, for examination purposes, “one or more computer readable mediums” in claims 10-20 has been interpreted as “one or more non-transitory computer readable mediums.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2018/0365564 A1) in view of OH et al. (US 2019/0034764 A1) and further in view of Dong et al. (“Multi-Task Curriculum Transfer Deep Learning of Clothing Attributes”, 2017).
Regarding Claim 1,
HUANG et al. teaches A computer-implemented method comprising (pg. 6 [0094] teaches computer-implemented):
selecting a teacher neural network among a plurality of teacher neural networks (pg. 3 [0038]: “Step 101: selecting, by a training device, a teacher network performing the same functions of a student network” and pg. 3 [0039]: “The functions include such as image classification, object detection, semantic segmentation and so on. The teacher network is characterized by high performance and high accuracy; but, compared to the student network, it has some obvious disadvantages such as complex structure, a large number of parameters and weights and low computation speed. The student network is characterized by fast computation speed, average or poor performance, and simple network structure. The high-performance teacher network with the same functions of the student network could be selected from a set of preset neural network models” teach selecting a teacher neural network among a plurality of preset neural networks (correspond a plurality of teacher neural networks)),
...and repeating selecting the teacher neural network, inputting the input data to the selected teacher neural network, and training the student neural network (pg. 3 [0040]: “Step 102: iteratively training the student network and obtaining a target network, through aligning distributions of features between a first middle layer and a second middle layer corresponding to the same training sample data, so as to transfer knowledge of features of a middle layer of the teacher network to the student network” and pg. 3  [0041]: “Where, the features of the first middle layer refer to feature maps output from a first specific network layer of the teacher network after the training sample data are provided to the teacher network, and the features of the second middle layer refer to feature maps output from a second specific network layer of the student network after the training sample data are provided to the student network” teach iteratively (corresponds to repeatedly) training the student neural network wherein the iterative training comprises iteratively (repeatedly) obtaining and aligning distributions of features between a first and second middle layer; the iteratively obtaining of features from the first middle layer comprise selecting the teacher neural network and inputting training sample data into the selected teacher neural network; the iteratively obtaining of features from the second middle layer comprises training the student neural network with the training sample data).
HUANG et al. does not appear to explicitly teach inputting at least an input data to the selected teacher neural network to obtain a soft label output generated by the selected teacher neural network, training a student neural network with at least the input data and the soft label output generated by the selected teacher neural network.
However, OH et al. teaches inputting at least an input data to the selected teacher neural network to obtain a soft label output generated by the selected teacher neural network (Fig. 5 and pg. 6 [0078]: “Referring to FIG. 5, the training data generating apparatus inputs input data 510 provided in a form of image to the teacher model ensemble 520. Also, the training data generating apparatus acquires label values including probabilities that a position of an object and a type of the object in the input data 510 match a preset class from the teacher model ensemble 520. The training data generating apparatus visually outputs the acquired label values to input data 530. While extracting the object in the input data 530, the teacher model ensemble 520 outputs a probability that the object is a pedestrian, for example, 0.92, a probability that the object is a cyclist, for example, 0.31, and a probability that the object is a car, for example, 0.001” teach inputting training data (input data) to the teacher model to obtain labels and their probabilities (correspond to soft labels); pg. 3 [0037]: “In an example, each of the teacher model 120 and the student model 150 are a model trained to generate output data with respect to input data and include, for example, a neural network” teaches teacher and student neural networks),
training a student neural network with at least the input data and the soft label output generated by the selected teacher neural network (Fig. 5 and pg. 6 [0079]: “The training data generating apparatus determines a label value associated with the pedestrian and a label value associated with the car to be a label value appropriate for training the student model 550 among the label values acquired from the teacher model ensemble 520” teach training a student model with the soft labels from the teacher model and based on the input data (see Fig. 5 element 510); pg. 3 [0037]: “In an example, each of the teacher model 120 and the student model 150 are a model trained to generate output data with respect to input data and include, for example, a neural network” teaches teacher and student models are neural networks).
HUANG et al. and OH et al. are analogous art to the claimed invention because they are directed to student and teacher neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by OH et al. to the disclosed invention of HUANG et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[detect] data inappropriate for training the student model from output data output by the trained teacher model based on the input data. The training data generating apparatus changes output data inappropriate for training the student model, to an ignore value such that the inappropriate output data is not to be used for training the student model. In terms of the output data appropriate for training the student model, the training data generating apparatus changes the output data such that the student model outputs an improved result in comparison to output data of the teacher model additionally to apply the output data to the training of the student model directly” (OH et al. pg. 8 [0096]).
HUANG et al. in view of OH et al. does not appear to explicitly teach increasing a frequency of selecting the teacher neural network based on an accuracy of the soft label output in comparison with the correct data corresponding to the input data.
However, Dong et al. teaches increasing a frequency of selecting the teacher neural network based on an accuracy of the soft label output in comparison with the correct data corresponding to the input data (Fig. 2(a) and pg. 522 Section 3.2: “Specifically, the MTN consists of five stacked Network-In-Network (NIN) convolutional (conv) units...For model training, we utilise the Softmax loss function within any branch to model mutually exclusive relations among the attribute values for each attribute category by firstly predicting the j-th attribute posterior probability of image                         
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                             
                        
                    over the ground truth                         
                            
                                
                                    a
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                        
                    :...then computing the overall loss on a batch of                         
                            
                                
                                    n
                                
                                
                                    b
                                    s
                                     
                                
                            
                        
                    images as the average additive summation of attribute-level loss with equal weight” and pg. 523 last full paragraph: “The easy-stage (Stage-1) of our CT learning strategy constructs a source and a target MTN model as follows: (1) Following common practice [50], we pre-train all NIN layers of a source MTN using the training data of ImageNet- 1K [45] for obtaining a good parameter initialisation. (2) We train the whole MTN on source images with their attribute labels. (3) We create a target MTN by sharing all parameters from the source MTN. In this way, the attribute information is transferred from source to target domain” teach determining the source Multi-Task Network (MTN) (corresponds to teacher neural network) is selected to create a target MTN based on the softmax loss (corresponds to accuracy) of the soft label in comparison to the ground truth (correct data); pg. 524 first paragraph: “CT Learning Stage-2: Hard Model Learning and Transfer. We build on Stage-1 to transfer harder cross-domain pair relational knowledge and perform incremental learning on harder target data. This is achieved by constructing a three-stream MTN (3MTN) architecture consisting of two identical copies of the source MTN network and the target MTN obtained from Stage-1 (Figure 2(b)), taking as input cross-domain image triplets” teaches after the creation of the target MTN from the source MTN, the process selects the source MTN (teacher neural network) and target MTN again to create identical copies in order to construct a three-stream MTN (3MTN) architecture wherein selecting and creating copy of the source MTN corresponds to increasing frequency of selecting the source MTN (teacher neural network); pg. 522 Section 3.1: “To construct a deep model capable of recognising fine-grained clothing attributes on images in-the-wild (target domain), we collect clothing images and their meta-label as attributes” teaches labels for the images are meta-labels, which correspond to soft label).
HUANG et al., OH et al., and Dong et al. are analogous art to the claimed invention because they are directed to machine learning based on neural networks. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Dong et al. to the disclosed invention of HUANG et al. in view of OH et al. 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a Multi-Task Curriculum Transfer (MTCT) deep learning method for modelling fine-grained clothing attributes” with demonstrated “effectiveness in attribute recognition” (Dong et al. pg. 527 Section 5).
Regarding Claim 8,
HUANG et al. in view of OH et al. in view of Dong et al. teaches the method of Claim 1.
OH et al. further teaches wherein training the student neural network with at least the input data and the soft label output generated by the selected teacher neural network includes: training the student neural network with at least the input data, the soft label output generated by the selected teacher neural network, and a correct data corresponding to the input data (Fig. 5 and pg. 6 [0079]: “The training data generating apparatus determines a label value associated with the pedestrian and a label value associated with the car to be a label value appropriate for training the student model 550 among the label values acquired from the teacher model ensemble 520” teach training a student model with the soft labels from the teacher model and based on the input data (see Fig. 5 element 510); pg. 3 [0037]: “In an example, each of the teacher model 120 and the student model 150 are a model trained to generate output data with respect to input data and include, for example, a neural network” teaches teacher and student models are neural networks; pg. 3 [0041]: “The training data generating apparatus generates input data to be input to an input layer of the student model 150 and training data matching truth data to be acquired based on the input data using the student model 150 in order to train the student model 150” teaches training the student neural network with input data and the truth data (corresponds to correct data) corresponding to the input data).
HUANG et al. and OH et al. are analogous art to the claimed invention because they are directed to student and teacher neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by OH et al. to the disclosed invention of HUANG et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[detect] data inappropriate for training the student model from output data output by the trained teacher model based on the input data. The training data generating apparatus changes output data inappropriate for training the student model, to an ignore value such that the inappropriate output data is not to be used for training the student model. In terms of the output data appropriate for training the student model, the training data generating apparatus changes the output data such that the student model outputs an improved result in comparison to output data of the teacher model additionally to apply the output data to the training of the student model directly” (OH et al. pg. 8 [0096]).
Regarding Claim 10,
Claim 10 recites analogous limitations to claim 1. Therefore, claim 10 is rejected based on the same rationale as claim 1. 
HUANG et al. further teaches An apparatus comprising: a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations including (pg. 6 [0093]-[0094] teach computer-readable storage medium, instructions, and processor).
Regarding Claim 16,
Claim 16 recites analogous limitations to claim 1. Therefore, claim 16 is rejected based on the same rationale as claim 1. 
HUANG et al. further teaches A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising (pg. 6 [0093]-[0094] teach computer-readable storage medium, instructions, and processor).

Claims 2, 3, 5, 11, 12, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2018/0365564 A1) in view of OH et al. (US 2019/0034764 A1) in view of Dong et al. (“Multi-Task Curriculum Transfer Deep Learning of Clothing Attributes”, 2017) and further in view of KANG et al. (US 2017/0083829 A1).
Regarding Claim 2,
HUANG et al. in view of OH et al. in view of Dong et al. teaches the method of Claim 1.
HUANG et al. further teaches wherein selecting the teacher neural network among the plurality of teacher neural networks includes (pg. 3 [0038]: “Step 101: selecting, by a training device, a teacher network performing the same functions of a student network” and pg. 3 [0039]: “The functions include such as image classification, object detection, semantic segmentation and so on. The teacher network is characterized by high performance and high accuracy; but, compared to the student network, it has some obvious disadvantages such as complex structure, a large number of parameters and weights and low computation speed. The student network is characterized by fast computation speed, average or poor performance, and simple network structure. The high-performance teacher network with the same functions of the student network could be selected from a set of preset neural network models” teach selecting a teacher neural network among a plurality of preset neural networks (correspond a plurality of teacher neural networks)).
HUANG et al. in view of OH et al. in view of Dong et al. does not appear to explicitly teach randomly selecting the teacher neural network among the plurality of teacher neural networks.
However, KANG et al. teaches randomly selecting the teacher neural network among the plurality of teacher neural networks (pg. 8 [0133]: “the process of training a student model may be iteratively performed by randomly selecting at least one teacher model from a plurality of teacher models until the accuracy of the student model satisfies a predetermined condition(s)”).
HUANG et al., OH et al., Dong et al., KANG et al. are analogous art to the claimed invention because they are directed to machine learning based on neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by KANG et al. to the disclosed invention of HUANG et al. in view of OH et al. in view of Dong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “select at least one teacher model from a plurality of teacher models and train a student model using the selected at least one teacher model, thereby effectively increasing a learning rate and an accuracy of the student model” (KANG et al. pg. 8 [0131]).
Regarding Claim 3,
HUANG et al. in view of OH et al. in view of Dong et al. teaches the method of Claim 1.
HUANG et al. further teaches wherein selecting the teacher neural network among the plurality of teacher neural networks includes (pg. 3 [0038]: “Step 101: selecting, by a training device, a teacher network performing the same functions of a student network” and pg. 3 [0039]: “The functions include such as image classification, object detection, semantic segmentation and so on. The teacher network is characterized by high performance and high accuracy; but, compared to the student network, it has some obvious disadvantages such as complex structure, a large number of parameters and weights and low computation speed. The student network is characterized by fast computation speed, average or poor performance, and simple network structure. The high-performance teacher network with the same functions of the student network could be selected from a set of preset neural network models” teach selecting a teacher neural network among a plurality of preset neural networks (correspond a plurality of teacher neural networks)).
HUANG et al. in view of OH et al. in view of Dong et al. does not appear to explicitly teach selecting the teacher neural network based on the accuracy of the soft label output in comparison with the correct data corresponding to the input data.
However, KANG et al. teaches selecting the teacher neural network based on the accuracy of the soft label output in comparison with the correct data corresponding to the input data (pg. 1 [0022]: “The data recognizing method may further include selecting the teacher model based on accuracies of the plurality of teacher models or a correlation between output data of the plurality of teacher models, the output data corresponding to the input data” teaches selecting teacher model based on accuracies of the teacher models (corresponds to comparing the output of the teacher model with the correct output), or based on the correlation (comparison) between the output of the teacher model with the actual output corresponding to the input data; pg. 3 [0047]: “the output data of the teacher model 110 may be a value of logic output from the teacher model 110, a probability value, or an output value of a classifier layer derived from a hidden layer of the teacher model 110” teaches that the output of the teacher model can be a probability value (soft label)).
HUANG et al., OH et al., Dong et al., KANG et al. are analogous art to the claimed invention because they are directed to machine learning based on neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by KANG et al. to the disclosed invention of HUANG et al. in view of OH et al. in view of Dong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “select at least one teacher model from a plurality of teacher models and train a student model using the selected at least one teacher model, thereby effectively increasing a learning rate and an accuracy of the student model” (KANG et al. pg. 8 [0131]).
Regarding Claim 5,
HUANG et al. in view of OH et al. in view of Dong et al. in view of KANG et al. teaches the method of Claim 3.
HUANG et al. further teaches wherein selecting the teacher neural network among the plurality of teacher neural networks includes (pg. 3 [0038]: “Step 101: selecting, by a training device, a teacher network performing the same functions of a student network” and pg. 3 [0039]: “The functions include such as image classification, object detection, semantic segmentation and so on. The teacher network is characterized by high performance and high accuracy; but, compared to the student network, it has some obvious disadvantages such as complex structure, a large number of parameters and weights and low computation speed. The student network is characterized by fast computation speed, average or poor performance, and simple network structure. The high-performance teacher network with the same functions of the student network could be selected from a set of preset neural network models” teach selecting a teacher neural network among a plurality of preset neural networks (correspond a plurality of teacher neural networks)).
KANG et al. further teaches selecting the teacher neural network that outputs the soft label output that is a closest to the correct data corresponding to the input data, among the plurality of teacher neural networks (pg. 3-4 [0059]: “The model training apparatus may select one teacher model from the plurality of teacher models based on accuracies of the plurality of teacher models. For example, the model training apparatus may select a teacher model having a highest accuracy from the plurality of teacher models” teaches selecting the teacher model with the highest accuracy, which renders the teacher model that outputs the output closest to the correct output is selected; pg. 3 [0047]: “the output data of the teacher model 110 may be a value of logic output from the teacher model 110, a probability value, or an output value of a classifier layer derived from a hidden layer of the teacher model 110” teaches that the output of the teacher model can be a probability value (soft label)).
HUANG et al., OH et al., Dong et al., KANG et al. are analogous art to the claimed invention because they are directed to machine learning based on neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by KANG et al. to the disclosed invention of HUANG et al. in view of OH et al. in view of Dong et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “select at least one teacher model from a plurality of teacher models and train a student model using the selected at least one teacher model, thereby effectively increasing a learning rate and an accuracy of the student model” (KANG et al. pg. 8 [0131]).
Regarding Claim 11,
Claim 11 recites analogous limitations to claim 2. Therefore, claim 11 is rejected based on the same rationale as claim 2. 
Regarding Claim 12,
Claim 12 recites analogous limitations to claim 3. Therefore, claim 12 is rejected based on the same rationale as claim 3. 
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 5. Therefore, claim 14 is rejected based on the same rationale as claim 5. 
Regarding Claim 17,
Claim 17 recites analogous limitations to claim 2. Therefore, claim 17 is rejected based on the same rationale as claim 2. 
Regarding Claim 18,
Claim 18 recites analogous limitations to claim 3. Therefore, claim 18 is rejected based on the same rationale as claim 3. 
Regarding Claim 20,
Claim 20 recites analogous limitations to claim 5. Therefore, claim 20 is rejected based on the same rationale as claim 5. 

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (US 2018/0365564 A1) in view of OH et al. (US 2019/0034764 A1) in view of Dong et al. (“Multi-Task Curriculum Transfer Deep Learning of Clothing Attributes”, 2017) and further in view of Schalkwyk et al. (US 2015/0340034 A1).
Regarding Claim 6,
HUANG et al. in view of OH et al. in view of Dong et al. teaches method of Claim 1.
HUANG et al. in view of OH et al. in view of Dong et al. does not appear to explicitly teach wherein the input data is audio data and the soft label output is a classification of the audio data.
However, Schalkwyk et al. teaches wherein the input data is audio data and the soft label output is a classification of the audio data (pg. 2 [0016]: “The acoustic model 110 is a neural network-based model that that receives an audio input and generates a respective score for each of a set of phoneme label sequences, e.g., phoneme label scores 116 for the audio input 102” and pg. 2 [0018]: “The phoneme CTC layer 114 receives the acoustic LSTM output generated by the LSTM memory blocks 112 and generates a set of phoneme label scores in accordance with current values of a set of phoneme CTC parameters. For example, the phoneme CTC layer 114 may be a softmax classifier layer that generates scores for each of the phoneme labels, with the scores being probabilities that the corresponding phoneme label represents the audio input and, if the phoneme labels include a "blank" label, the score for the "blank" label being a probability that none of the other phoneme labels accurately represent the audio input” teach a neural network-based acoustic model that receives audio input and generates a probability label (soft label) as the classification of the audio data).
HUANG et al., OH et al., Dong et al., and Schalkwyk et al. are analogous art to the claimed invention because they are directed to neural network based classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Schalkwyk et al. to the disclosed invention of HUANG et al. in view of OH et al. in view of Dong et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[by] using a speech recognition system that is entirely neural network-based, the performance of the speech recognition system on previously unseen audio data can be improved” (Schalkwyk et al. pg. 1 [0005]).
Regarding Claim 7,
HUANG et al. in view of OH et al. in view of Dong et al. in view of Schalkwyk et al. teaches method of Claim 6.
Schalkwyk et al. further teaches wherein the classification of the audio data identifies phonemes (pg. 2 [0016]: “The acoustic model 110 is a neural network-based model that that receives an audio input and generates a respective score for each of a set of phoneme label sequences, e.g., phoneme label scores 116 for the audio input 102” and pg. 2 [0018]: “The phoneme CTC layer 114 receives the acoustic LSTM output generated by the LSTM memory blocks 112 and generates a set of phoneme label scores in accordance with current values of a set of phoneme CTC parameters. For example, the phoneme CTC layer 114 may be a softmax classifier layer that generates scores for each of the phoneme labels, with the scores being probabilities that the corresponding phoneme label represents the audio input and, if the phoneme labels include a "blank" label, the score for the "blank" label being a probability that none of the other phoneme labels accurately represent the audio input” teach a neural network-based acoustic model that provides classification of audio data identifying phonemes).
HUANG et al., OH et al., Dong et al., and Schalkwyk et al. are analogous art to the claimed invention because they are directed to neural network based classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Schalkwyk et al. to the disclosed invention of HUANG et al. in view of OH et al. in view of Dong et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[by] using a speech recognition system that is entirely neural network-based, the performance of the speech recognition system on previously unseen audio data can be improved” (Schalkwyk et al. pg. 1 [0005]).
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 6. Therefore, claim 15 is rejected based on the same rationale as claim 6. 









Response to Arguments
Applicant’s arguments filed on 07/08/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-3, 5-8, 10-12, 14-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4, 9, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125